DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Acknowledgement is made to the amendment received 04/21/2022. 
Acknowledgement is made to the amendment of claims 1, 12, and 17.
Acknowledgement is made to the withdrawal of claims 18-20. 
Any claims listed above as withdrawn have been withdrawn from further consideration by the examiner, as these claims are drawn to a non-elected invention.
Claims 1-20 are pending. A complete action on the merits appears below. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0256307 A1 to Longo et al. (herein after “Longo”) in view of U.S. Patent Publication No. 2014/0276764 A1 to Shuman et al. (herein after “Shuman”) and U.S. Patent Publication No. 2007/0005122 A1 to Inoue (herein after “Inoue”).
Regarding claim 1, Longo teaches a system (¶[0026] discusses the system as being provided for deploying intraluminal devices within a living being) for treating tissue of a patient, the system comprising: 
a catheter assembly (Fig. 1; delivery device 10) including – 
an elongate shaft (Fig. 1; inner shaft 26) having a proximal end and a distal end; 
a positioning handle assembly (Fig. 8; handle 60) coupled to the proximal end of the elongate shaft; 
a treatment assembly (Fig. 4; tip 38) coupled to the distal end of the elongate shaft, the treatment assembly being configured to be positioned to treat the target tissue (¶[0128]- [0129]), the treatment assembly including – 
an expandable member (¶[0131]- [0133] discuss the distal end of the device as having an angioplasty balloon) movable between a retracted configuration and an expanded configuration (¶[0012] discusses the outer sheath as being positioned on and slidable over the inner shaft so as to have a pre-deployment position covering the delivery platform and at least one delivery position where the outer sheath is withdrawn exposing the delivery platform), and a treatment element (Fig. 2; intraluminal devices 2) coupled to the expandable member, wherein treatment element is configured to be positioned proximate the target tissue when the expandable member is in the expanded position (¶[0130] discusses using the balloon to dilate the vessel, such as during angioplasty and place a intraluminal device, such as a stent into the artery to hold open the artery to create adequate blood flow); and 
an insertion tube (Fig. 8; proximal end of the outer sheath, referred to as outer sheath rack 82, is movable to withdraw the outer sheath from the distal end of the inner shaft) slidably positioned over the elongate shaft, the insertion tube being configured and dimensioned to move between a first position in which the treatment assembly, in the retracted configuration, is compacted within the insertion tube, and a second position in which the ablation assembly extends outside of the insertion tube and the insertion tube is nested entirely within the handle assembly; and 
a controller configured to deliver energy from an energy source to the energy emitter.  
However, Longo fails to specifically teach treating the tissue of the patient through ablating target tissue of an airway of the patient; the treatment assembly for treating tissue being an ablation assembly; the treatment element being an energy emitter; and the controller configured to deliver energy from an energy source to the energy emitter.
Shuman teaches a catheter device and system for treating patient tissue (¶Abstract). The device having a handle assembly, an elongate shaft, and a treatment assembly at the distal end of the elongate shaft, the treatment assembly comprising an expandable portion and a treatment portion (¶[0052]- [0058]). 
Shuman further teaches the treatment assembly as being an ablation assembly, for ablating the tissue of the lungs (¶[0063]). The ablation assembly having an energy emitter (¶[0064]) connected to a controller configured to deliver energy from an energy source to the energy emitter (¶[0018]). 
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Shuman into the device of Longo to provide a device for treating a variety of diseases, such as cancerous regions of tissue in the lungs, in particular, for treating regions deep in the lung which may be difficult to access using conventional methods (¶[0006]). 
Longo further fails to teach the treatment assembly being compacted within the insertion tube in the retracted configuration. 
Longo instead teaches the device as having a pre-deployment position covering the delivery platform, and the inner shaft being able to be adjusted or moved along a longitudinal position. 
Inoue teaches a stent delivery instrument and system (Fig. 1; endoscope 1) comprising a catheter (Fig. 1-2; stent delivery catheter 20), an elongate shaft member (Fig. 3; pushing member 24), and handle portion (Fig. 3; operation part 21), an insertion tube (Fig. 3; stent installation member 35), and a treatment member (Fig. 3; stent 30). 
Inoue further teaches the stent, being covered by the stent installation device, during insertion, while in the retracted configuration as being compacted within the insertion tube (¶[0043]).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Inoue into the device of Longo to provide a device which has a simpler insertion process and prevents the stent from getting stuck (¶[0048]). 
Regarding claim 6, Longo further teaches the system of claim 1, wherein the handle assembly includes a housing forming an internal recess, wherein the insertion tube is configured to nest partially or entirely within the housing when the insertion tube is in the second position (¶[0193] discusses the outer sheath rack as being withdrawn within the housing).  
Regarding claim 7, Inoue further teaches the system of claim 6, wherein the system is coupleable to a port (Fig. 1; insertion slot 12) of a delivery device (Fig. 1; endoscope operation part 9) for delivering the treatment assembly into the target tissue, wherein: the insertion tube is configured to be coupled to the port when the insertion tube is in the first position (Fig. 2; stent installation member 35 is shown as being located within the insertion slot 12 when the stent 30 is located within the stent installation member 35).
In accordance with the above rejection of claim 1, Longo further teaches the insertion tube is configured to shift to the second position as the handle assembly moves toward and into contact with the port causing the ablation assembly to move through a working channel of the delivery device and into the , in which at least a portion of the insertion tube is nested within the handle assembly (¶[0193]- [0195] discuss the proximal end of the outer sheath as including an outer sheath rack, , the outer sheath rack withdrawing the outer sheath from the distal end of the inner shaft. The handle including a reaction override switch 80 as the sheath moves proximally, ¶[0199] discusses the rack as being secured so that the trigger no longer works to advance the outer sheath proximally, when in accordance with the override switch).
In accordance with the above rejection of claim 1, Shuman teaches the treatment assembly as being an ablation assembly and the target tissue as being the airway (¶[0063]).
Regarding claim 8, Inoue further teaches the system of claim 1, wherein the system is coupleable to a port of a delivery device for delivering the ablation assembly into the airway, further wherein: the insertion tube is configured to be inserted through the port and at least partially into a working channel of the delivery device (Fig. 2; catheter 20 is shown as being inserted into the conduit of the endoscope).  
Regarding claim 9, Inoue further teaches the system of claim 8, wherein the working channel of the delivery device includes a linear portion and a non-linear portion, wherein a first end of the linear portion is coupled to the port, and a second end of the linear portion is coupled to the non-linear portion, further wherein: the insertion tube extends within and at least partially along the linear portion of the working channel (¶[0035 discusses the treatment channel as comprising a main conduit which communicates with the distal end of the endoscope insertion part having bifurcated conduits at the proximal end therein, the catheter being inserted in the laterally offset insertion slot, and being delivered to the distal end of the endoscope insertion part).  
Regarding claim 10, Inoue further teaches the system of claim 9, further wherein the insertion tube extends through the linear portion and at least partially along and within the non-linear portion (¶[0035 discusses the treatment channel as comprising a main conduit which communicates with the distal end of the endoscope insertion part having bifurcated conduits at the proximal end therein, the catheter being inserted in the laterally offset insertion slot, and being delivered to the distal end of the endoscope insertion part).  
Regarding claim 11, Longo further teaches the system of claim 8, wherein the insertion tube includes a flange configured to limit the distance the insertion tube is inserted into the working channel (¶[0066] discusses the stent installation member as functioning as a blocking part, which functions as a regulative part on the proximal side of the main body).  
Regarding claims 12-14 and 16-17, the recited methods are considered inherent in the ordinary use of the device as taught by Longo/Shuman/Inoue as described in claims 1 and 6-11.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0256307 A1 to Longo et al. (herein after “Longo”) in view of U.S. Patent Publication No. 2014/0276764 A1 to Shuman et al. (herein after “Shuman”) and U.S. Patent Publication No. 2007/0005122 A1 to Inoue (herein after “Inoue”) further in view of U.S. Patent No. 5,893,868 to Hanson et al. (herein after “Hanson”).
Regarding claim 2, Longo in view of Shuman and Inoue teach the system of claim 1.
However, Longo/Shuman/Inoue fails to teach the system wherein the insertion tube comprises: an elongate portion having a constant inner diameter and outer diameter; and a first flared end in which the inner diameter and outer diameter angles outwardly from the constant inner and outer diameter, wherein the first flared end is dimensioned to urge the retracted ablation assembly within the insertion tube.  
Hanson teaches a balloon catheter having an expandable distal portion and a balloon protector comprising a first removable sleeve (¶Abstract). There are a variety of configurations taught of the balloon protector which are discussed as being readily apparent to those familiar with this art (Col. 7, Lines 26-39). 
Hanson further teaches the system wherein the insertion tube comprises: an elongate portion having a constant inner diameter and outer diameter; and a first flared end in which the inner diameter and outer diameter angles outwardly from the constant inner and outer diameter, wherein the first flared end is dimensioned to urge the retracted ablation assembly within the insertion tube (Fig. 11; distal portion 16 is shown to have a constant inner and outer diameter along the length, with a first flared end).  
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art before the effective filing to incorporate the teachings of Hanson into the device of Longo/Shuman/Inoue to provide a device having an easier insertion process, the process comprising inserting the balloon into the balloon protector (Col. 7, Lines 35-40).
Regarding claim 3, Hanson further teaches the system of claim 2, wherein the flared end terminates in a flange (Fig. 31h having flange 148).  
Regarding claim 4, Hanson further teaches the system of claim 2, wherein the insertion tube further comprises: a second tapered end opposite the first flared end, wherein an outer diameter of the second tapered end is less than the constant outer diameter, thereby forming a chamfer (Fig. 31h).  

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0256307 A1 to Longo et al. (herein after “Longo”) in view of U.S. Patent Publication No. 2014/0276764 A1 to Shuman et al. (herein after “Shuman”) and U.S. Patent Publication No. 2007/0005122 A1 to Inoue (herein after “Inoue”) further in view of U.S. Patent Publication No. 20060293560 A1 to Nguyen et al. (herein after “Nguyen”). 
Regarding claim 5, Longo in view of Shuman and Inoue teaches the system of claim 1.
However, Longo/Shuman/Inoue fails to teach the system wherein the catheter assembly further comprises a funnel removably couplable to a first end of the insertion tube, the funnel being configured to fold the ablation assembly into a compacted configuration when the expandable member is in the retracted configuration for insertion into the insertion tube.  
Nguyen teaches a system for ablating target tissue of an airway of a patient (¶[0062]). The system comprising an elongate shaft with a distal inflatable balloon (Fig. 7C-D; inflatable balloon 720 is located at the distal most end of catheter body 710), the balloon being slidably inserted into an insertion tube (Fig. 6F; stabilization device 200) for insertion into the body of a patient (Fig. 6E-G; displays the process of insertion of the delivery catheter into the stabilization device and through the channel). 
Nguyen further teaches the system wherein the catheter assembly further comprises a funnel removably couplable to a first end of the insertion tube, the funnel being configured to fold the ablation assembly into a compacted configuration when the expandable member is in the retracted configuration for insertion into the insertion tube (¶[0067] discusses the mechanical fitting and stabilization device as being formed for the proper delivery and retraction of the catheter device, [0071] teaches the funnel of the stabilization device as being removable).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Nguyen into the device of Longo/Shumen/Inoue to provide a device having increased stability during the insertion process (¶[0006]- [0007]). 
Regarding claim 15, the recited methods are considered inherent to the ordinary use of the device as taught by Longo/Shuman/Inoue/Nguyen as described in claim 5. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection.
Specifically, applicant’s arguments of the limitations that art not taught by the Nguyen in view of Rajagopalan and Stout reference are moot in view of the new rejections under Longo and Shuman Inoue. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.R.L./Examiner, Art Unit 3794                                                                                                                                                                                                        
	/JOSEPH A STOKLOSA/               Supervisory Patent Examiner, Art Unit 3794